Title: To Thomas Jefferson from David Gelston, 4 April 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York April 4th. 1805
                  
                  By the Ship Independence, from Leghorn, I have received a letter from Mr. Appleton, enclosing bill of lading for two boxes tuscan wine, said to contain one hundred bottles—
                  When opportunity offers I shall ship them to Alexandria or Georgetown, unless, you direct otherwise—
                  I have the honor to be, with great respect, Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               